DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mao (U.S. Patent Application No. 2018/0027334) in view of Tang (U.S. Patent Application No. 2016/0173988).
Regarding claim 1, Mao teaches a speaker, comprising a frame (1), a vibrating system (3) and a magnetic circuit (2) system both fixed on the frame, the magnetic circuit system comprising a yoke (21) fixed on the 
	Tang (‘988) teaches a speaker comprising a main pole plate (130) is provided with a through hole (accommodating space in the pole plate), the main magnet includes a main body portion fixed on the yoke (magnetic conduction member 11 on the yoke 10) and an extending portion extending from the main body portion toward the vibrating system (top portion of magnetic conduction member 11 extending toward driving coil 131), the extending portion is located at least partially within the through hole (top portion of magnetic conduction member 11 extending through accommodating space of the pole plate).  See figs. 1-2 and their corresponding descriptions. It would have been obvious to modify the main plate of Mao to include the main pole plate with a through hole and extending portion of Tang in order to position the driving coil such that the magnetic field lines will not change and the driving coil and plate will move simultaneously and provide better acoustic performance.

Regarding claim 4, Tang (‘988) teaches wherein the extending portion protrudes and extends from a middle of the main body portion (top portion of magnetic conduction member 11 extending from middle of yoke 10).  See figs. 1-2.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Mao to include the teachings of Tang, motivation being to provide better acoustic performance.
Regarding claim 7, Mao teaches wherein the vibrating system further includes a diaphragm fixed (31) on the frame (1), a voice coil (33) for driving the diaphragm for vibrating and producing sound, and an auxiliary diaphragm; the voice coil is inserted into a gap between the main magnet and the auxiliary magnet (voice coil connected with dome 312 and other end inserted into magnetic gap 223 which is formed with magnetic part 221; corresponding auxiliary magnet for magnetic gap 223; fig. 3); one end of the auxiliary diaphragm is fixed on the frame, the other end is fixed on the voice (corresponding suspension 313 of the diaphragm connecting to the 
Regarding claim 8, Mao teaches wherein the magnetic circuit system includes a secondary pole plate (2222) attached to an upper surface of the secondary magnets (2221), the secondary pole plate is an annular configuration which matches with the shape of the frame (2222 rounded and matching frame 1), and the secondary pole plate is fixedly connected with the frame (2222 connected with frame 1 via the yoke when assembled).  See figs. 2-3 and the corresponding descriptions.
Regarding claim 10, Tang (‘988) teaches wherein the main body portion is integrally formed with the extending portion (magnetic conduction member 11 including an extending portion), and the extending portion protrudes and extends from a surface of the main body portion close to the vibrating system toward the vibrating system (extending portion of magnetic conduction member 11 toward magnetic conduction membrane 13).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Mao to include the teachings of Tang, motivation being to provide better acoustic performance.
Claims 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mao in view of Tang (‘988) as applied to claim 1 above, Tang (USP 9,998,831).  The teachings of Mao and Tang (‘988) are described above with reference to claim 1.  
Regarding claim 2, Mao and Tang (‘988) do not specifically teach wherein a height of the extending portion along a vibrating direction of the vibrating system is equal to a depth of the through hole along the vibrating direction. 
Tang (USP 9,998,831) teaches an extending portion along a vibrating direction of the vibrating system is equal to a depth of a receiving space B along the vibrating direction (magnetic circuit height being equal to depth of receiving space).  See fig. 2 and its corresponding description.  When considered with Mao and Tang, it would have been obvious to modify the depth of the through hole to be equal to the extending portion because this correlates to the receiving space being equal to the magnetic circuit and it would provide a simple structure and improve the quality of the speaker.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Man and Tang to include the teachings of Tang (‘831), motivation being to provide a simple structure and improve the quality of the speaker.
Regarding claim 3, Tang (USP 9,998,831) teaches wherein a projection of the extending portion along a vibrating direction of the vibrating system is completely aligned with the receiving space (projection of magnetic circuit 3; fig. 2 and its corresponding description).  When considered with Mao and 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Man and Tang (‘988) to include the teachings of Tang (‘831), motivation being to provide a simple structure and improve the quality of the speaker.
Regarding claim 5, Tang (‘988) teaches wherein the main body portion includes a first surface contacting to the main pole plate (top portion of magnetic circuit 11 contacting main pole pate 130, fig. 1). When considered with Tang (‘831) the combination suggests a projection of the main pole plate along a vibrating direction of the vibrating system is completely overlapped with a projection of the first surface because the receiving space of Tang (‘831) is completely overlapped with a projection of the first surface and it correlates with the hole of the main pole plate.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Man and Tang (‘988) to include the teachings of Tang (‘831), motivation being to provide a simple structure and improve the quality of the speaker.
Regarding claim 6, Tang (‘988) teaches wherein the extending portion includes a top surface arranged away from the main body portion and a .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mao in view of Tang (‘988) as applied to claim 1 above, and further in view of Li et al. (U.S. Patent Application Publication 2014/0056464).  The teachings of Mao and Tang (‘988) are described above with reference to claims 1 and 8.  
Regarding claim 9, the references do not specifically recite wherein the secondary pole plate is provided with locating holes penetrating the secondary pole plate along a vibrating direction of the vibrating system, and locating blocks matching with the shape of the locating holes are provided on the position of the frame corresponding to the locating holes, the locating blocks are fixed on the locating holes respectively.
	Li et al. teaches wherein the secondary pole plate (232) is provided with locating holes (slot 241, paragraph 22) penetrating the secondary pole plate along a vibrating direction of the vibrating system (paragraph 22).  Although, Li et al. does not specifically recite locating blocks matching with the shape of the locating holes are provided on the position of the frame corresponding to the locating holes, the locating blocks are fixed on the 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Mao and Tang (‘988) to include the teachings of Li et al., motivation being to provide adequate support for the magnetic circuit and diaphragm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA N. HOLDER whose telephone number is (571)272-5370.  The examiner can normally be reached on Monday - Friday 7:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571 270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/REGINA N HOLDER/         Primary Examiner, Art Unit 2688